Citation Nr: 9920949	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for stomach ulcer, as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for chronic 
leukocytosis, bone marrow lymphocytosis, and chronic 
lymphocytic leukemia, as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from August 1992 and October 1992 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In rating decision of August 1992, the RO had denied service 
connection for a blood disorder, diagnosed as chronic 
leukocytosis, and stomach ulcers on a direct basis and as a 
result of exposure to ionizing radiation.  Later that month, 
the veteran requested that his claim be amended to add 
entitlement to service connection for leukemia, as a result 
of exposure to ionizing radiation.  In the October 1992 
rating decision, the RO denied an increased rating for 
service-connected right knee disability.  In addition, the RO 
continued to deny service connection for stomach ulcers and 
chronic leukocytosis, and also denied service connection for 
bone marrow lymphocytosis and leukemia.  The veteran timely 
appealed the August 1992 rating decision as to the claim for 
an increased rating for the right knee disability and the 
October 1992 rating decision as to the claim for service 
connection for residuals of exposure to ionizing radiation.  
In the substantive appeal dated in February 1993, the veteran 
indicated that the claim for service connection for residuals 
of exposure to ionizing radiation consisted of stomach ulcer, 
chronic leukocytosis, bone marrow lymphocytosis, and 
leukemia.  

In September 1995, the Board remanded the case for further 
development.  In rating decision dated in June 1996, and 
subsequent rating decisions, the RO listed one of the issues 
on appeal as whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for ulcer disease.  It does not appear that the 
veteran appealed the October 1992 decision as to a denial of 
service connection for stomach ulcer on a direct basis, other 
than due to exposure to ionizing radiation.  Therefore, that 
determination became final.  In addition, in the current 
appeal, the veteran has not requested reopening of the claim 
for service connection for ulcer disease on a direct basis.  
He has appealed only the denial of service connection for 
stomach ulcer as one of the residuals of exposure to ionizing 
radiation.  

In a rating decision dated in February 1998, the veteran was 
granted an increased rating for the service-connected right 
knee disability.  In a statement dated in August 1998, the 
veteran expressed satisfaction with the award of a 20 percent 
rating for the service-connected right knee disability and 
withdrew that issue from his appeal.  Accordingly, the issue 
of entitlement to an increased rating for right knee 
disability is no longer on appeal before the Board.

In addition, during this appeal, the veteran raised the issue 
of entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.  In rating decision 
of August 1998, service connection for basal cell carcinoma 
of the left brow was denied.  The RO should consider whether 
the veteran's statement dated in August 1998 constitutes a 
notice of disagreement with that determination and, if so, 
the RO must issue a statement of the case, allowing the 
veteran the opportunity to complete an appeal of the August 
1998 rating decision denial as to that issue.  


FINDINGS OF FACT

1.  As there is no evidence of a current stomach ulcer, the 
claim for service connection for stomach ulcer disability as 
a result of exposure to ionizing radiation is not plausible.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the leukemia issue on appeal.

3.  Neither chronic leukocytosis, bone marrow lymphocytosis, 
nor chronic lymphocytic leukemia has been shown to be related 
to exposure to ionizing radiation in service. 

4.  The Defense Special Weapons Agency estimates that the 
veteran was exposed to a dose of ionizing radiation during 
military service of less than one rem.


CONCLUSIONS OF LAW

1.  The claim for service connection for stomach ulcer, as a 
result of exposure to ionizing radiation, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Chronic leukocytosis, bone marrow lymphocytosis, and 
chronic lymphocytic leukemia were not incurred in or 
aggravated by service as secondary to exposure to ionizing 
radiation, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(a), 3.309(d), 
3.311 (1998); 63 Fed. Reg. 50993 (Sept. 24, 1998) (to be 
codified at 38 C.F.R. § 3.311(b)(2)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed in each case is 
whether the veteran has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than mere allegation; the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute competent 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy, 1 Vet. App. at 81.

I.  Service Connection for Stomach Ulcer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  For certain chronic disabilities, such as 
peptic ulcers, service incurrence may be presumed if the 
disability is shown to a degree of 10 percent within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Certain diseases are also statutorily presumed to have been 
incurred by radiation-exposed veterans; however, stomach 
ulcer disability is not one of those diseases.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d).  Nevertheless, if the veteran 
can show that he was a "radiation-exposed veteran" who 
participated in a "radiation-risk activity," it must be 
determined whether his stomach ulcer is a "radiogenic 
disease" incurred in service.  38 C.F.R. § 3.311(b).  The 
Board notes that effective September 24, 1998, during the 
pendency of this appeal, section 3.311(b)(2) was amended to 
add to the list of what constitutes a "radiogenic disease" 
prostate cancer and "any other cancer."  63 Fed. Reg. 50993 
(Sept. 24, 1998).  However, ulcer is not a listed condition 
and is thus not considered a "radiogenic disease."

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of a stomach 
ulcer.  A letter from E. B. Junkermann, M. D., dated in March 
1969 notes that the veteran was being treated for peptic 
ulcer and was on a closely regulated diet.  Clinical records 
from Dr. Junkermann were not available.  Medical records from 
St. Anthony Hospital show that the veteran was hospitalized 
from July 31 to August 3, 1971, for a recurrent, bleeding 
duodenal ulcer.  It was noted in these records that the 
veteran had a history of a peptic ulcer since 1959.  Another 
record from St. Anthony Hospital notes that the veteran had 
his first episode of bleeding ulcer in 1963, was treated 
conservatively, and had been well since then except for one 
or two episodes of pain a year, up until the week before this 
hospitalization when he drank a lot of liquor. 

More recent evidence of record demonstrates that the veteran 
no longer suffers from an ulcer disorder.  A VA evaluation 
report dated in June 1992, conducted by Douglas Webster, M. 
D., at St. Ann's Hospital, notes that the veteran was 
"status post ulcer disease - resolved."

The Board finds, pursuant to the following reasons, that the 
veteran's claim for service connection for stomach ulcer, as 
a result of exposure to ionizing radiation is not well-
grounded.  There is no evidence of a stomach ulcer during 
service, or a stomach ulcer to a compensable degree within 
one year after service.  There is no evidence of a current 
stomach ulcer.  Moreover, ulcer disease is not considered a 
"radiogenic disease" under 38 C.F.R. § 3.311 (1998) and 63 
Fed. Reg. 50993 (Sept. 24, 1998) (to be codified at 38 C.F.R. 
§ 3.311(b)(2)).

II.  Service Connection for Chronic Leukocytosis, Bone Marrow 
Lymphocytosis, 
and Chronic Lymphocytic Leukemia

The Board finds that the veteran's claim of entitlement to 
service connection for chronic leukocytosis, bone marrow 
lymphocytosis, and chronic lymphocytic leukemia (CLL), as a 
result of exposure to ionizing radiation, is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to the claim and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by statute.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain diseases, including leukemia 
(other than CLL), are also statutorily presumed to have been 
incurred by radiation-exposed veterans.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(d).  As noted above, effective September 
24, 1998, during the pendency of this appeal, section 
3.311(b)(2) was amended to add to the list of what 
constitutes a "radiogenic disease," prostate cancer and 
"any other cancer."  63 Fed. Reg. 50993 (Sept. 24, 1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. 
Cir. 1994).  In regard to whether the evidence supports 
service connection on a direct basis under 38 C.F.R. § 3.303, 
the service medical records are negative for chronic 
leukocytosis, bone marrow lymphocytosis, and CLL.  The 
ionizing radiation registry examination report dated in 
February 1998 indicates that CLL initially was diagnosed in 
1986.  Accordingly, the clinical evidence does not 
demonstrate any blood disorder present during service.  
Moreover, there is no competent evidence of record linking 
post service chronic leukocytosis, bone marrow lymphocytosis, 
or CLL to service other than due to exposure to ionizing 
radiation, as contemplated by 38 C.F.R. § 3.303(d)(1998).

Several statements from private physicians, however, indicate 
that there is a medical nexus between the current chronic 
leukocytosis, bone marrow lymphocytosis and CLL, and the 
veteran's exposure to ionizing radiation in service.  In a 
letter from John P. Hanyak, M. D., dated May 18, 1992, he 
noted that he had treated the veteran since December 1990 and 
that the veteran had chronic leukocytosis.  He further noted 
that bone marrow studies in October 1991 and the clinical 
course were consistent with CLL.  Dr. Hanyak further noted 
that the veteran informed him that "he had significant 
radiation exposure during the war when stationed at 
Hiroshima.  I strongly feel that the radiation exposure in 
the past could be contributing to his development of mild 
leukemia at the present time."  This statement is based on 
the history from the veteran that he was exposed to 
significant radiation and was stationed at Hiroshima.  Dr. 
Hanyak's statement does not show that he knew and considered 
the amount of ionizing radiation to which the veteran was 
exposed.  

In another letter from Dr. Hanyak, also dated May 18, 1992, 
he notes that the veteran informed him that he was exposed to 
radiation fallout during occupational duty.  According to Dr. 
Hanyak, the veteran participated in a radioactive risk 
activity in and near Hiroshima.  Dr. Hanyak provided another 
opinion that "I strongly feel that his illness is related to 
his radiation exposure in the past."  Again, this opinion 
does not indicate that Dr. Hanyak knew and considered the 
estimated dose of ionizing radiation to which the veteran was 
exposed.

The veteran testified at a hearing in May 1993 before a 
hearing officer at the RO.  He stated that he was stationed 
at Kure, in Japan, about five or six miles across the bay 
from Hiroshima.  He indicated that he ingested radiation 
fallout from eating locally grown tangerines which were 
issued to military personnel.  In addition, he stated that 
military personnel also drank the well water.  The veteran 
reported he was stationed in Kure from mid-November 1945 to 
February 1946.  The veteran also testified that he was in 
Hiroshima as part of the occupational troops which set up and 
guarded wooden saw-horse gates to control the traffic.  The 
veteran stated that the first day he was in Hiroshima, he 
walked around the city, walking through the rubble.  He 
indicated that he was in Hiroshima one full day and a couple 
of half days.

A VA hematology examination report dated in February 1996 
demonstrates a diagnosis of B cell chronic lymphocytic 
leukemia, which has remained remarkably stable over the past 
seven years or more.  The examiner stated that "[w]hether 
this lymphoproliferative disorder is directly related to the 
Hiroshima exposure is not certain; however, this has been 
implicated in such B cell disorders as multiple myeloma."

A letter dated in July 1996 from the Defense Special Weapons 
Agency (formerly Defense Nuclear Agency (DNA)), notes that 
the veteran was within the 10 mile limits of Nagasaki and 
Hiroshima during the American occupation of Japan.  In 
addition, the veteran traveled by railroad through Hiroshima 
in February 1946.  It was reported that, "[u]sing all 
possible 'worst case' assumptions, the maximum possible dose 
any individual serviceman might have received from external 
radiation, inhalation, and ingestion is less than one rem."

In another letter from Dr. Hanyak, dated October 18, 1996, he 
noted that "[i]t is a well accepted medical fact that 
radiation exposure can induce mutagenic transformations and 
that the incidence of radiation exposure is strongly 
correlate [sic] with these types of leukemia.  I strongly 
feel that [the veteran's] radiation exposure contributed to 
the chronic lymphocytic leukemia."  Again, Dr. Hanyak did 
not indicate that he knew or considered a specific estimated 
dose of ionizing radiation to which the veteran was exposed 
during service.

In a letter dated December 26, 1996, Elaine A. Beed, M. D., 
noted that the veteran was one of her patients and the 
veteran's diagnosis was that of CLL with lymphadenopathy.  
According to Dr. Beed, "[i]t is certainly a high probability 
that [the veteran's] disease resulted from his exposure to 
radiation."  Although Dr. Beed notes the length of time the 
veteran was in an area of exposure to radiation, she does not 
indicate knowledge of an estimated dose exposure.

In another letter from Dr. Hanyak, dated January 30, 1997, he 
notes that "I believe the medical evidence and scientific 
facts substantiate the claim that the incidence of radiation 
exposure is strongly correlated to chronic lymphocytic 
leukemia."  He reiterated his opinion that the veteran's 
radiation exposure contributed to his CLL.

The RO referred the veteran's claim to the Director of VA 
Compensation and Pension Service, who referred the claim to 
the Under Secretary for Health.  In a memorandum dated April 
28, 1997, from VA's Chief Public Health and Environmental 
Hazards Officer, it is noted that the Defense Special Weapons 
Agency estimated that the veteran was exposed to a dose of 
ionizing radiation during military service of less than 1 
rem.  It was also noted that the CIRRPC Science panel Report 
Number 6, 1988, does not provide screening doses for CLL and, 
it was noted that "[t]his condition currently is not felt to 
be radiogenic according to major references," citing to two 
medical sources.  In addition, it was noted that the 
veteran's exposure was below the applicable CIRRPC screening 
dose for other forms of leukemia.  Based on these facts, the 
medical opinion was rendered that "it is unlikely that the 
veteran's chronic lymphocytic leukemia can be attributed to 
exposure to ionizing radiation in service."  Based on this 
medical opinion, and following review of the evidence of 
record, the Director of Compensation and Pension Service, in 
a letter to the RO dated in May 1997, noted that "it is our 
opinion that there is no reasonable possibility that the 
veteran's disabilities were the result of such exposure."

The report of an Ionizing Radiation Registry examination, 
dated in February 1998, indicates that the veteran was 
diagnosed with CLL in 1986.  Additional medical records, 
private and VA, demonstrate that the veteran had been treated 
for CLL, chronic leukocytosis and lymphocytosis during the 
1990's.  

After a review of all of the evidence of record, the Board 
finds that the veteran was a radiation-exposed veteran who 
participated in a radiation-risk activity.  See 38 C.F.R. 
§ 3.309(d)(3).  However, the evidence does not demonstrate 
that the veteran has a "radiogenic disease."  Although CLL 
is a form of leukemia, it is specifically excluded from the 
list of what constitutes a "radiogenic disease."  38 C.F.R. 
§§ 3.309(d)(2), 3.311(b)(2).  Neither chronic leukocytosis 
nor bone marrow lymphocytosis are listed as a "radiogenic 
disease."  In addition, the Board finds that the evidence 
from the Defense Special Weapons Agency and the medical 
opinion of the physician who is VA Chief Public Health and 
Environmental Hazards Officer, if more probative evidence 
than the medical opinions of the veteran's private, treating 
physicians in that the private physicians apparently did not 
have the information concerning the estimated dose of 
ionizing radiation to which the veteran was exposed during 
military service.  The veteran also submitted medical 
treatises related to exposure to ionizing radiation.  
However, those treatises are not specific to the veteran's 
exposure, although they discuss the high incidence of 
leukemia in survivors of Hiroshima and Nagasaki.  The most 
probative evidence of record is documentation of the amount 
of exposure the veteran had to ionizing radiation in service, 
and the medical opinion based thereon.  As such, the 
preponderance of the evidence is against service connection 
for the disabilities at issue.


ORDER

The appeal for entitlement to service connection for stomach 
ulcer, as a result of exposure to ionizing radiation, is 
denied.

Entitlement to service connection for chronic leukocytosis, 
bone marrow lymphocytosis, and chronic lymphocytic leukemia, 
secondary to exposure to ionizing radiation, is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

